PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bueker et al.
Application No. 16/216,156
Filed: 11 Dec 2018
For: Steering Column Assembly


:
:
:
:	DECISION ON PETITION
:



This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the June 7, 2021 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to timely reply to the non-final Office action, mailed October 1, 2020, which set an extendable three month period for reply. The June 7, 2021 Notice of Abandonment acknowledges the Office’s receipt of a January 4, 2021 reply, but asserts the reply was filed after the expiration of the period for reply set in the October 1, 2020 non-final Office action.

The Office finds the January 4, 2021 reply was timely filed. The three month deadline for response to the October 1, 2020 non-final Office action fell on January 1, 2021, which was a federal holiday. January 2 -3, 2021 were weekend days. Therefore, under 37 CFR 1.7, the due date shifted to the first business day following the holiday and weekend, Monday, January 4, 2021. 

As a timely and proper reply to the October 1, 2020 non-final Office action was received in the Office on Monday, January 4, 2021, the holding of abandonment is sua sponte withdrawn, and the Notice of Abandonment, mailed June 7, 2021, is hereby vacated. 

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 3616 for the examiner of record’s consideration of the amendment, timely filed on Monday, January 4, 2021.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET